DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffiths (US 3,887,273).
As to claim 1, Griffiths teaches a lamp assembly for a vehicle, comprising: a panel (#18 in Fig. 1) operably coupled with one or more projectors; a light source (#27 in Fig. 1) disposed within each of the one or more projectors; an optical member (#32 in Fig. 1) disposed between each of the light sources and the panel; and an image interference (#23 in Fig. 1) disposed between the optical member and an exterior surface of the panel, wherein the one or more projectors each include a housing (#17 in Fig. 1) and the panel includes one or more retainers (bent portions of #18 left and right of #17 and connected to the other parts of the vehicle) that couple the panel to the vehicle, the retainers extending further from the panel than the housing (bent portions of #18 connected to the rest of the vehicle are further out than the housing).

As to claim 10, Griffiths teaches a controller sequentially activating the one or more projectors to generate an animated lighted image (at least circuit #30 with rheostat #29 in Fig. 1).  

Allowable Subject Matter
Claims 2, 4, 5, 7-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record (Griffiths) reads on the Applicant’s broad claim 1 as shown above, but since it generally used for a different part of the vehicle it does not map to the objected to dependent claims and modifying Griffiths to achieve the objected to claim limitations would be non-obvious to one of ordinary skill in the art.
Claims 12, 13, 15, and 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875